Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of July 18, 2016 (this “Second
Amendment”), among Overseas Shipholding Group, Inc., a Delaware corporation
(“Holdings”), OSG International, Inc., a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the other Loan Parties party hereto, the Lenders party hereto and
Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided to such terms in the
Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties, the lenders party
thereto from time to time (each, a “Lender” and, collectively, the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain Credit Agreement, dated as of August 5, 2014 (as amended by that certain
First Amendment to Credit Agreement and Security Agreement, dated as of June 3,
2015, as further amended by this Second Amendment and as may hereafter be
amended, amended and restated, modified, supplemented, extended, renewed,
restated or otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties and the Lenders party
hereto desire to amend the Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

SECTION I.       Amendments to the Credit Agreement. On the Second Amendment
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as set forth in this Section I:

 

1.         The definition of “Holdings” appearing in Section 1.01 of the Credit
Agreement is hereby restated in its entirety as follows:

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto;
provided, however, that, if clause (ii)(A) of OIN Spinoff Conditions is
applicable, from and after the OIN Spinoff, the term “Holdings” instead shall
refer to New Holdings.

 

2.         The definition of “OIN Spinoff” appearing in Section 1.01 of the
Credit Agreement is hereby restated in its entirety as follows:

 

“OIN Spinoff” shall mean a dividend or other distribution by Holdings to its
shareholders of at least 25% of the Equity Interests of either (x) New Holdings
(to the extent that clause (ii)(A) of the definition of OIN Spinoff Conditions
is applicable) or (y) the Administrative Borrower (to the extent that clause
(ii)(B) of the definition of OIN Spinoff Conditions is applicable).

 



  

 

 

3.         The definition of “OIN Spinoff Conditions” appearing in Section 1.01
of the Credit Agreement is hereby restated in its entirety as follows:

 

“OIN Spinoff Conditions” shall mean (i) immediately before and after giving
effect to the OIN Spinoff, no Default shall have occurred and be continuing,
(ii) immediately prior to the consummation of the OIN Spinoff, either (A) (I)
Holdings shall have (x) formed a new holding company that is organized under the
laws of one of the states of the United States or another jurisdiction
reasonably acceptable to the Administrative Agent (“New Holdings”) and (y)
contributed all of the Equity Interests of the Administrative Borrower to New
Holdings, (II) New Holdings (x) shall own 100% of the Equity Interests of the
Administrative Borrower and (y) shall have become a Guarantor hereunder and
shall have pledged all of the Equity Interests of the Administrative Borrower
and all intercompany loans held by it of the Administrative Borrower or any of
its Subsidiaries pursuant to the Holdings Pledge Agreement and (III) the
Administrative Agent, the Collateral Agent and the respective Loan Parties
(including New Holdings) shall have entered into such amendments to this
Agreement (including an amendment and restatement hereof) and the other Loan
Documents (without the further consent of any Lender) to reflect the foregoing
and to make such other technical changes to this Agreement and the other Loan
Documents in connection therewith, or (B) (I) the Administrative Borrower shall
have (x) formed a new Wholly Owned Restricted Subsidiary that is organized under
the laws of the Republic of the Marshall Islands  or another jurisdiction
outside the United States that is reasonably acceptable to the Administrative
Agent (“New Subsidiary HoldCo”) and (y) contributed substantially all of the
assets of the Administrative Borrower (including all of the Equity Interests
held by the Administrative Borrower in any of its Subsidiaries) and
substantially all of the liabilities (excluding the Obligations) of the
Administrative Borrower (in each case, other than immaterial or non-operational
assets and/or liabilities reasonably acceptable to the Administrative Agent) to
New Subsidiary HoldCo (provided that (i) the Administrative Borrower shall only
be obligated to use commercially reasonable efforts to transfer the Equity
Interests issued to the Administrative Borrower by OSG Nakilat Corporation and
Tankers International LLC to New Subsidiary Holdco, in each case, to the extent
that the consent of one or more third parties is required to effect any such
transfer and (ii) the Administrative Borrower shall be afforded a reasonable
period of time after the OIN Spinoff before third party cash payments shall be
required to be directed to Controlled Accounts of New Subsidiary Holdco as
opposed to Controlled Accounts of the Administrative Borrower), (II) (x) the
Administrative Borrower shall own 100% of the Equity Interests of New Subsidiary
HoldCo and shall have pledged all of the Equity Interests of New Subsidiary
HoldCo and all intercompany loans held by it of New Subsidiary HoldCo pursuant
to the Security Documents and (y) New Subsidiary HoldCo shall have become a
Guarantor hereunder and shall have pledged all of its assets (other than
Excluded Collateral) as Collateral pursuant to the Security Documents and (III)
the Administrative Agent, the Collateral Agent and the respective Loan Parties
(including New Subsidiary HoldCo) shall have entered into such amendments to
this Agreement (including an amendment and restatement hereof) and the other
Loan Documents (without the further consent of any Lender) to reflect the
foregoing and to make such other technical changes to this Agreement and the
other Loan Documents in connection therewith (including, without limitation,
amendments (A) to reflect the holding company status of the Administrative
Borrower and restrict certain transfers of assets to, and certain fundamental
changes affecting, the Administrative Borrower, (B) to require that the
Administrative Borrower at all times shall own 100% of the Equity Interests of
New Subsidiary HoldCo, (C) to include additional restrictions on fundamental
changes affecting New Subsidiary Holdco, (D) to reflect that the Administrative
Borrower is a public company without a parent holding company and (E) to release
Holdings from (i) the Guarantee and Holdings’ obligations under the Credit
Agreement and (ii) to the extent that Holdings no longer owns an Equity Interest
in the Administrative Borrower, the Holdings Pledge Agreement) and (iii)
simultaneously with the consummation of the OIN Spinoff, Holdings shall have (x)
set aside in an escrow account established by Holdings on terms, and pursuant to
arrangements, reasonably satisfactory to the Administrative Agent cash in an
aggregate amount of not less than the sum of (1) all accrued and unpaid interest
on the Existing OSG Notes through the date of the consummation of the OIN
Spinoff and (2) all interest expense that will accrue under the respective
Existing OSG Notes from the date of the consummation of the OIN Spinoff through
the maturity of the respective Existing OSG Notes (it being understood and
agreed that, to the extent that Holdings distributes less than 100% of the
Equity Interests in either New Holdings (to the extent that clause (ii)(A) above
is applicable) or the Administrative Borrower (to the extent that clause (ii)(B)
above is applicable) to its shareholders, such escrow arrangements may not be
amended, modified or otherwise waived without the consent of the Administrative
Agent) and (y) distributed at least 25% of the Equity Interests in either New
Holdings (to the extent that clause (ii)(A) above is applicable) or the
Administrative Borrower (to the extent that clause (ii)(B) above is applicable)
to its shareholders; provided that, for the avoidance of doubt, if all other OIN
Spinoff Conditions are met, the Administrative Agent and the Collateral Agent
shall enter into such amendments to this Agreement (including an amendment and
restatement hereof) and the other Loan Documents as contemplated above without
unreasonable delay.

 



 -2-

 

 

SECTION II.    Effectiveness. This Second Amendment shall become effective as of
the date (the “Second Amendment Effective Date”) on which the following
conditions have been satisfied:

 

1.         the Administrative Agent shall have received copies of signature
pages to this Second Amendment, duly executed and delivered (including by way of
facsimile or other electronic transmission) by the Administrative Agent, the
Loan Parties and the Required Lenders;

 

2.         (a) no Default shall have occurred and be continuing on the Second
Amendment Effective Date or would occur after giving effect to this Second
Amendment and (b) both immediately before and after giving effect to this Second
Amendment, each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other Loan Document shall
be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the Second Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date);

 



 -3-

 

 

3.         the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has delivered to the Administrative Agent an
executed counterpart of this Second Amendment on or prior to 12:00 noon, New
York City time, on July 15, 2016, a fee in an aggregate amount equal to 0.10% of
the sum of (i) the aggregate principal amount of all Term Loans of such Lender
outstanding on the Second Amendment Effective Date and (ii) the Revolving
Commitment of such Lender as in effect on the Second Amendment Effective Date;
and

 

4.         the Borrower shall have paid to the Administrative Agent and its
Affiliates, all costs, fees and expenses (including legal fees and expenses of
White & Case LLP) owing in connection with this Second Amendment and the other
Loan Documents to the extent invoiced (in the case of costs and expenses) at
least one Business Day prior to the Second Amendment Effective Date.

 

SECTION III.    Miscellaneous Provisions.

 

1.         Except as expressly provided herein, (a) the Credit Agreement and the
other Loan Documents shall be unmodified and shall continue to be in full force
and effect in accordance with their terms, and (b) this Second Amendment shall
not be deemed a waiver or modification of any other term or condition of any
Loan Document and shall not be deemed to prejudice any right or rights which
Administrative Agent or any Lender may now have or may have in the future under
or in connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

 

2.         This Second Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Second Amendment shall be effective as delivery of an original executed
counterpart of this Second Amendment.

 

3.         THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, AND THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADING
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS”, AS SET FORTH IN
SECTION 11.09 OF THE CREDIT AGREEMENT, ARE INCORPORATED HEREIN BY THIS
REFERENCE.

 



 -4-

 

 

4.         From and after the date hereof, (a) all references in the Credit
Agreement and each of the other Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement, as modified hereby, and (b)
this Second Amendment shall be deemed to constitute a “Loan Document” for all
purposes of the Credit Agreement.

 

[Remainder of page left intentionally blank.]

 

*            *            *

 

 -5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

  OVERSEAS SHIPHOLDING GROUP, INC., as Holdings and a Guarantor         By: /s/
Ian T. Blackley   Name:     Title:         OSG International, Inc., as the
Administrative Borrower and a Guarantor         By: /s/ Ian T. Blackley   Name:
    Title:         OIN DELAWARE LLC, as the Co-Borrower and a Guarantor        
By: /s/ Ian T. Blackley   Name:     Title:  

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  1372 TANKER CORPORATION   AFRICA TANKER CORPORATION   ANDROMAR LIMITED   CABO
SOUNION LIMITED   CARIBBEAN TANKER CORPORATION   DELTA AFRAMAX CORPORATION  
EIGHTH AFRAMAX TANKER CORPORATION   EPSILON AFRAMAX CORPORATION   FIRST UNION
TANKER CORPORATION   FRONT PRESIDENT INC.   OIN CHARTERING, INC.   KYTHNOS
CHARTERING CORPORATION   MAPLE TANKER CORPORATION   OAK TANKER CORPORATION  
OCEANIA TANKER CORPORATION   OSG CLEAN PRODUCTS INTERNATIONAL, INC.   OVERSEAS
SHIPPING (GR) LTD   REYMAR LIMITED   ROSALYN TANKER CORPORATION   ROSEMAR
LIMITED   SAKURA TRANSPORT CORP.   SERIFOS TANKER CORPORATION   SIFENOS TANKER
CORPORATION   SIXTH AFRAMAX TANKER CORPORATION   THIRD UNITED SHIPPING
CORPORATION   TOKYO TRANSPORT CORP.,   each, as a Subsidiary Guarantor       By:
/s/ Ian T. Blackley   Name:     Title:  

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  ALCESMAR LIMITED   ALCMAR LIMITED   AMALIA PRODUCT CORPORATION   AMBERMAR
PRODUCT CARRIER   CORPORATION   ANTIGMAR LIMITED   ARIADMAR LIMITED   ATALMAR
LIMITED   ATHENS PRODUCT TANKER   CORPORATION   AURORA SHIPPING CORPORATION  
BATANGAS TANKER CORPORATION   CABO HELLAS LIMITED   CARL PRODUCT CORPORATION  
CONCEPT TANKER CORPORATION   GOLDMAR LIMITED   JADEMAR LIMITED   KIMOLOS TANKER
CORPORATION   LEYTE PRODUCT TANKER   CORPORATION,   each, as a Subsidiary
Guarantor       By: /s/ Ian T. Blackley   Name:     Title:  

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  LUXMAR PRODUCT TANKER CORPORATION   MAREMAR PRODUCT TANKER   CORPORATION  
MILOS PRODUCT TANKER   CORPORATION   MINDANAO TANKER   CORPORATION   PEARLMAR
LIMITED   PETROMAR LIMITED   RICH TANKER CORPORATION   RUBYMAR LIMITED   SAMAR
PRODUCT TANKER   CORPORATION   SHIRLEY AFRAMAX CORPORATION
SILVERMAR LIMITED
SKOPELOS PRODUCT TANKER CORPORATION   STAR CHARTERING CORPORATION
URBAN TANKER CORPORATION
VIEW TANKER CORPORATION,   each, as a Subsidiary Guarantor       By: /s/ Ian T.
Blackley   Name:     Title:         OSG LIGHTERING LLC,   as a Subsidiary
Guarantor       By: /s/ Ian T. Blackley   Name:     Title:  

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  OSG SHIP MANAGEMENT (UK) LTD,   as a Subsidiary Guarantor       By: /s/ Ian T.
Blackley   Name:     Title:           MAJESTIC TANKERS   CORPORATION   SEVENTH
AFRAMAX TANKER   CORPORATION,   each, as a Subsidiary Guarantor         By: /s/
David M. Siever   Name: David M. Siever   Title: Vice President

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  JEFFERIES FINANCE LLC, as   Administrative Agent       By: /s/ J Paul
McDonnell   Name: J Paul McDonnell   Title: Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 



  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  ACAS CLO 2012-1, Ltd.       By: American Capital CLO Management, LLC (f/k/a
American Capital Leveraged Finance Management, LLC), its Manager       By: /s/
William Weiss   Name: William Weiss   Title: Authorized Signatory         By:  
  Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACAS CLO 2013-1, Ltd.       By: American Capital CLO Management, LLC (f/k/a
American Capital Leveraged Finance Management, LLC), its Manager       By: /s/
William Weiss   Name: William Weiss   Title: Authorized Signatory         By:  
  Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  ACAS CLO 2014-1, Ltd.       By: American Capital CLO Management, LLC, its
Manager       By: /s/ William Weiss   Name: William Weiss   Title: Authorized
Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACAS CLO 2014-2, Ltd.       By: American Capital CLO Management, LLC, its
Manager       By: /s/ William Weiss   Name: William Weiss   Title: Authorized
Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  ACE Bermuda Insurance Ltd       By: /s/ Jeffrey Smith   Name: Jeffrey Smith  
Title: Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACE Tempest Reinsurance Ltd       By: /s/ Jeffrey Smith   Name: Jeffrey Smith
  Title: Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  ACIS CLO 2013-1 LTD.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACIS CLO 2013-2 LTD       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACIS CLO 2014-3, Ltd.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title: 1  

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACIS CLO 2014-4, Ltd.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACIS CLO 2014-5, Ltd.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ACIS CLO 2015-6, Ltd       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Active Portfolios Multi-Manager Total Return Bond       By: TCW Investment
Management Company, acting solely as its investment manager       By: /s/ Nora
Olan   Name: Nora Olan   Title: Senior Vice President         By: /s/ Bibi Khan
  Name: Bibi Khan   Title: 1 Managing Director



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  AIMCO CLO, Series 2014-A       By: Allstate Investment Management Company, as
Collateral Manager       By: /s/ Chris Goergen   Chris Goergen   Authorized
Signatory         By: /s/ Jerry D. Zinkula   Jerry D. Zinkula   Authorized
Signatory

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  AIMCO CLO, Series 2015-A       By: Allstate Investment Management Company, as
Collateral Manager       By: /s/ Chris Goergen   Chris Goergen   Authorized
Signatory         By: /s/ Jerry D. Zinkula   Jerry D. Zinkula   Authorized
Signatory

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Aon Hewitt Group Trust - High Yield Plus Bond Fund       By: Bain Capital
Credit, LP, as Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title:
Executive Vice President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Arrowpoint CLO 2014-3, LTD.       By: /s/ Sanjai Bhonsle   Name: Sanjai
Bhonsle   Title: Portfolio Manager         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Arrowpoint CLO 2015-4, Ltd.       By: Arrowpoint Asset Management, LLC As
Collateral Manager       By: /s/ Sanjai Bhonsle   Name: Sanjai Bhonsle   Title:
Portfolio Manager         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  ATRIUM IX       By: Credit Suisse Asset Management, LLC, as portfolio manager
      By: /s/ Louis Farano   Name: Louis Farano   Title: Director         By:  
  Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ATRIUM VIII       BY: Credit Suisse Asset Management, LLC, as portfolio
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ATRIUM XI       BY: Credit Suisse Asset Management, LLC, as portfolio manager
      By: /s/ Louis Farano   Name: Louis Farano   Title: Director         By:  
  Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Atrium XII       By: Credit Suisse Asset Management, LLC, as portfolio manager
      By: /s/ Louis Farano   Name: Louis Farano   Title: Director         By:  
  Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  AUSTRALIANSUPER       By: Credit Suisse Asset Management, LLC, as sub-advisor
to Bentham Asset Management Pty Ltd. in its capacity as agent of and investment
manager for AustralianSuper Pty Ltd. in its capacity as trustee of
AustralianSuper       By: /s/ Louis Farano   Name: Louis Farano   Title:
Director         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Avery Point II CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Avery Point III CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Avery Point IV CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Avery Point V CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Avery Point VI CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Avery Point VII CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  BA/CSCREDIT 1 LLC       By: Credit Suisse Asset Management, LLC, as investment
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Bandera Strategic Credit Partners I, LP       By: Highland Capital Management,
L.P., As Investment Manager       By: /s/ Carter Chism   Name: Carter Chism  
Title: Authorized Signatory         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 



  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent



 



  Benefit Street Partners Capital Opportunity Fund SPV LLC       By: /s/ Todd
Marsh   Name: Todd Marsh   Title: Authorized Signer         By:     Name:    
Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Benefit Street Partners CLO III, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Benefit Street Partners CLO IV, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:     Title: 1  

 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Benefit Street Partners CLO V, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:     Title: 1  

 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Benefit Street Partners CLO VI, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:     Title: 1  

 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Benefit Street Partners CLO VII, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:     Title: 1  

 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 







 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  BENTHAM WHOLESALE SYNDICATED LOAN FUND       By: Credit Suisse Asset
Management, LLC, as agent (sub-advisor) for Challenger Investment Services
Limited, the Responsible Entity for Bentham Wholesale Syndicated Loan Fund      
By: /s/ Louis Farano   Name: Louis Farano   Title: Director         By:    
Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Black Diamond CLO 2012-1 Ltd.       BY: Black Diamond CLO 2012-1 Adviser,
L.L.C. As its Portfolio Manager       By: /s/ Stephen H. Deckoff   Name: Stephen
H. Deckoff   Title: Managing Principal         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Black Diamond CLO 2013-1 Ltd.       By: Black Diamond CLO 2013-1 Adviser,
L.L.C. As its Collateral Manager       By: /s/ Stephen H. Deckoff   Name:
Stephen H. Deckoff   Title: Managing Director         By:     Name:     Title: 1
 



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Black Diamond CLO 2014-1 Ltd.       By: Black Diamond CLO 2014-1 Adviser,
L.L.C. As its Collateral Manager       By: /s/ Stephen H. Deckoff   Name:
Stephen H. Deckoff   Title: Managing Director         By:     Name:     Title: 1
 



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Black Diamond CLO 2016-1 Ltd.       By: Black Diamond CLO 2016-1 Adviser,
L.L.C. As its Collateral Manager       By: /s/ Stephen H. Deckoff   Name:
Stephen H. Deckoff   Title: Managing Director         By:     Name:     Title: 1
 



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Blue Cross of California       By: Bain Capital Credit, LP, as Investment
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Longhorn Credit Funding, LLC       By: Highland Capital Management, L.P., As
Investment Manager       By: /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Canyon Capital CLO 2012-1 Ltd.       BY: Canyon Capital Advisors, its Asset
Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Canyon Capital CLO 2014-1, Ltd.       BY: Canyon Capital Advisors LLC, Its
Asset Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan  
Title: Authorized Signatory         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Canyon Capital CLO 2014-2, Ltd.       BY: Canyon Capital Advisors LLC, Its
Asset Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan  
Title: Authorized Signatory         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 



  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Canyon Capital CLO 2015-1, LTD.       By: Canyon Capital Advisors LLC, a
Delaware limited liability company, its Collateral Manager       By: /s/
Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title: Authorized Signatory    
    By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Canyon Capital CLO 2016-1, Ltd.       By: Canyon CLO Advisors LLC, its
Collateral Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan  
Title: Authorized Signatory         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Catholic Health Initiatives Master Trust       By: Bain Capital Credit, LP, as
Investment Adviser and Manager       By: /s/ Andrew Viens   Name: Andrew Viens  
Title: Executive Vice President         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Cavalry CLO II       By: Bain Capital Credit, LP, as Collateral Manager      
By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice President    
    By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Cavalry CLO III, Ltd.       By: Bain Capital Credit, LP, as Collateral Manager
      By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

  



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Cavalry CLO IV, Ltd.       By: Bain Capital Credit, LP, as Collateral Manager
      By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



  



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Cavalry CLO V, Ltd.       By: Bain Capital Credit, LP, as Collateral Manager  
    By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice President
        By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

  



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CHI Operating Investment Program L.P.       By: Bain Capital Credit, LP, as
Investment Adviser and Manager       By: /s/ Andrew Viens   Name: Andrew Viens  
Title: Executive Vice President         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Citi Loan Funding GT 12 LLC       By: Citibank, N.A.,       By: /s/ Jennifer
Guinn   Name: Jennifer Guinn   Title: Associate Director         By:     Name:  
  Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



  



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Community Insurance Company       By: Bain Capital Credit, LP, as Investment
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CORBIN OPPORTUNITY FUND, L.P.       By: Corbin Capital Partners, L.P., as
investment manager       By: /s/ Daniel Friedman   Name: Daniel Friedman  
Title: General Counsel



 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CORNELL UNIVERSITY       By: /s/ Brian Lanktree   Name: Brian Lanktree  
Title: Principal - Head Trader,
Glendon Capital Management L.P.



 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Covenant Credit Partners CLO I, Ltd.       By: /s/ Brian Horton   Name: Brian
Horton   Title: MD



 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 







  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Covenant Credit Partners CLO II, Ltd.       By: /s/ Brian Horton   Name: Brian
Horton   Title: MD



 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



  



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CREDIT SUISSE FLOATING RATE HIGH INCOME FUND       By: Credit Suisse Asset
Management, LLC, as investment advisor       By: /s/ Louis Farano   Name: Louis
Farano   Title: Director         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



  



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CREDIT SUISSE HIGH YIELD BOND FUND       By: Credit Suisse Asset Management,
LLC, as investment advisor       By: /s/ Louis Farano   Name: Louis Farano  
Title: Director         By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CVP Cascade CLO-1 Ltd.       BY: Credit Value Partners, LP, as Investment
Manager       By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner      
  By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CVP Cascade CLO-2 Ltd.       BY: Credit Value Partners, LP, as Investment
Manager       By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner      
  By:     Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  CVP Cascade CLO-3 Ltd.       By: CVP CLO Manager, LLC as Investment Manager  
    By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner         By:    
Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Figueroa CLO 2013-1, Ltd.       BY: TCW Asset Management Company as Investment
Manager       By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President
        By: /s/ Bibi Khan   Name: Bibi Khan   Title: 1 Managing Director



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  FIGUEROA CLO 2013-2, LTD       BY: TCW Asset Management Company as Investment
Manager       By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President
        By: /s/ Bibi Khan   Name: Bibi Khan   Title: 1 Managing Director



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Figueroa CLO 2014-1, Ltd.       BY: TCW Asset Management Company as Investment
Manager       By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President
        By: /s/ Bibi Khan   Name: Bibi Khan   Title: 1 Managing Director



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 



  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Floating Rate Loan Fund, a series of 525 Market Street Fund, LLC       by:
Wells Capital Management, as Investment Advisor       By: /s/ Benjamin Fandinola
  Name: Benjamin Fandinola   Title: Trade Operations Specialist         By:    
Name:     Title: 1  



 



 



1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 



  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Blue Shield of California       By: /s/ Alex Guang Yu   Name: ALEX GUANG YU  
Title: AUTHORISED SIGNATORY         [By:     Name:     Title:]1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin CLO VI, Ltd.       By: /s/ Alex Guang Yu   Name: ALEX GUANG YU  
Title: AUTHORISED SIGNATORY         [By:     Name:     Title:]1

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Muir, Woods CLO, Ltd.       By: /s/ Alex Guang Yu   Name: ALEX GUANG YU  
Title: AUTHORISED SIGNATORY         [By:     Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Nebraska Investment Council       By: /s/ Alex Guang Yu   Name: ALEX GUANG YU
  Title: AUTHORISED SIGNATORY         [By:     Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Templeton Total Return FDP Fund of FDP Series, Inc.       By: /s/
Alex Guang Yu   Name: ALEX GUANG YU   Title: AUTHORISED SIGNATORY         [By:  
  Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Commonwealth Fixed Interest Fund 17       By: /s/ Alex Guang Yu   Name: ALEX
GUANG YU   Title: AUTHORISED SIGNATORY         [By:     Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Strategic Series-Franklin Strategic Income Fund       By: /s/ Alex
Guang Yu   Name: ALEX GUANG YU   Title: AUTHORISED SIGNATORY         [By:    
Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Strategic Income Fund (Canada)       By: /s/ Alex Guang Yu   Name:
ALEX GUANG YU   Title: AUTHORISED SIGNATORY         [By:     Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Templeton Variable Insurance Products Trust-Franklin Strategic Income
VIP Fund       By: /s/ Alex Guang Yu   Name: ALEX GUANG YU   Title: AUTHORISED
SIGNATORY         [By:     Name:     Title:]1

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Investors Securities Trust-Franklin Low Duration Total Return Fund  
    By: /s/ Alex Guang Yu   Name: ALEX GUANG YU   Title: AUTHORISED SIGNATORY  
      [By:     Name:     Title:]1

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Templeton Series II Funds – Franklin Floating Rate II Fund       By:
/s/ Madeline Lam   Name: Madeline Lam   Title: Asst. Vice President         [By:
    Name:     Title:]1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Floating Rate Master Trust – Franklin Floating Rate Master Series    
  By: /s/ Madeline Lam   Name: Madeline Lam   Title: Asst. Vice President      
  [By:     Name:     Title:]1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Franklin Investors Securities Trust – Franklin Floating Rate Daily Access Fund
      By: /s/ Madeline Lam   Name: MADELINE LAM   Title: VICE PRESIDENT        
[By:     Name:     Title:]1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Geveran Investments Limited       By: /s/ Jeffrey Smith   Name: Jeffrey Smith
  Title: Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  GoldenTree Loan Opportunities IX, Limited       By: GoldenTree Asset
Management, LP       By: /s/ Karen Weber   Name: Karen Weber   Title: Authorized
Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Google Inc.       By: Bain Capital Credit, LP, as Investment Adviser and
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  GT Loan Financing I, Ltd.       By: GoldenTree Asset Management, LP       By:
/s/ Karen Weber   Name: Karen Weber   Title: Authorized Signatory         By:  
  Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Highland Floating Rate Opportunities Fund       By: /s/ Brian Mitts   Name:
Brian Mitts   Title: Senior Fund Analyst         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Highland Loan Master Fund, L.P.       By: Highland Capital Management, L.P.,
As Investment Manager       By: /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  HYFI LOAN FUND       By: Credit Suisse Asset Management, LLC, as investment
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ICE 3: GLOBAL CREDIT CLO LIMITED       BY: ICE CANYON LLC, its Collateral
Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  ICE Global Credit CLO Limited       By: ICE Canyon LLC, its Collateral Manager
      By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title: Authorized
Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Janus US High Yield Fund       By: Janus Capital Fund Plc       By: /s/
Krystle Walker   Name: Krystle Walker   Title: Associate Director - Settlements
        By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Janus High-Yield Fund       By: /s/ Craig Brown   Name: Craig Brown   Title:
VP Investment Operations         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Janus Multi Sector Income Fund       Craig Brown       By: /s/ Craig Brown  
Name: Craig Brown   Title: VP Investment Operations         By:     Name:    
Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  JFIN CLO 2012 LTD       By: Apex Credit Partners LLC, as Portfolio Manager    
  By: /s/ Andrew Stern   Name: Andrew Stern   Title: Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  JFIN CLO 2013 LTD       By: Apex Credit Partners LLC, as Portfolio Manager    
  By: /s/ Andrew Stern   Name: Andrew Stern   Title: Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  JFIN CLO 2014 LTD       By: Apex Credit Partners LLC, as Portfolio Manager    
  By: /s/ Andrew Stern   Name: Andrew Stern   Title: Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  JFIN REVOLVER CLO 2014 LTD.       By: Jefferies Finance LLC, as Portfolio
Manager       By: /s/ J Paul McDonnell   Name: J Paul McDonnell   Title:
Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  JFIN REVOLVER CLO 2015 II LTD.       By: Jefferies Finance LLC, as Portfolio
Manager       By: /s/ J Paul McDonnell   Name: J Paul McDonnell   Title:
Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Kaiser Foundation Hospitals       By: Bain Capital Credit, LP, as Investment
Adviser and Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title:
Executive Vice President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Kaiser Permanente Group Trust       By: Bain Capital Credit, LP, as Investment
Adviser and Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title:
Executive Vice President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR CLO 10 LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title:
Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR CLO 11 LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title:
Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR CLO 12 LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title:
Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR CLO 13 Ltd.       By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title:
Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR CLO 14 Ltd.       By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title:
Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR CLO 9 LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title:
Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR FINANCIAL CLO 2012-1, LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey
Smith   Title: Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR FINANCIAL CLO 2013-1, LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey
Smith   Title: Authorized Signatory         By:     Name:     Title: 1  

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR FINANCIAL CLO 2013-2, LTD.       By: /s/ Jeffrey Smith   Name: Jeffrey
Smith   Title: Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  KKR JP LOAN FUND 2015 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
      By: /s/ Jeffrey Smith   Name: Jeffrey Smith   Title: Authorized Signatory
        By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC       By: /s/ Paul J. Loomis   Name:
Paul J. Loomis   Title: Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Liberty Mutual Insurance       By: /s/ Sheila Finnerty   Name: Sheila Finnerty
  Title: Senior Vice President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Liberty Mutual Retirement Plan Master Trust, as Assignee       By: LIBERTY
MUTUAL GROUP ASSET MANAGEMENT INC. ACTING FOR AND ON BEHALF OF LIBERTY MUTUAL
RETIREMENT PLAN MASTER TRUST       By: /s/ Sheila Finnerty   Name: Sheila
Finnerty   Title: Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Loomis Sayles Loan Fund, a series Trust of Multi Manager Global Investment
Trust       By Loomis, Sayles & Company, L.P. its Investment Manager,       By
Loomis, Sayles & Company, Incorporated, its General Partner       By: /s/ Mary
McCarthy   Name: Mary McCarthy   Title: Vice President, Legal and Compliance
Analyst         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Loomis Sayles Senior Floating Rate & Fixed Income Fund       By: Loomis,
Sayles & Company, L.P., Its Investment Manager       By: Loomis, Sayles &
Company, Incorporated, Its General Partner       By: /s/ Mary McCarthy   Name:
Mary McCarthy   Title: Vice President, Legal and Compliance Analyst         By:
    Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Los Angeles County Employees Retirement Association       By: Bain Capital
Credit, LP, as Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title:
Executive Vice President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  MADISON PARK FUNDING IX, LTD.       By: Credit Suisse Asset Management, LLC,
as portfolio manager       By: /s/ Louis Farano   Name: Louis Farano   Title:
Director         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  MADISON PARK FUNDING XIV, LTD.       BY: Credit Suisse Asset Management, LLC,
as portfolio manager       By: /s/ Louis Farano   Name: Louis Farano   Title:
Director         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Maryland State Retirement and Pension System       By: /s/ Jeffrey Smith  
Name: Jeffrey Smith   Title: Authorized Signatory         By:     Name:    
Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  MidOcean Credit CLO I       By: /s/ Michael Apfel   Name: Michael Apfel  
Title: Managing Director         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  MidOcean Credit CLO II       By: MidOcean Credit Fund Management LP, as
Portfolio Manager       By: Ultramar Credit Holdings, Ltd., its General Partner
      By: /s/ Michael Apfel   Name: Michael Apfel   Title: Managing Director    
    By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  MidOcean Credit CLO III       By: MidOcean Credit Fund Management LP, as
Portfolio Manager       By: Ultramar Credit Holdings, Ltd., its General Partner
      By: /s/ Michael Apfel   Name: Michael Apfel   Title: Managing Director    
    By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  MidOcean Credit CLO IV       By: MidOcean Credit Fund Management LP, as
Portfolio Manager       By: Ultramar Credit Holdings, Ltd., its General Partner
      By: /s/ Michael Apfel   Name: Michael Apfel   Title: Managing Director    
    By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Mt. Whitney Securities, LLC       By: /s/ Benjamin Fandinola   Name: Benjamin
Fandinola   Title: Trade Operations Specialist         By:     Name:     Title:
1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  NewMark Capital Funding 2013-1 CLO Ltd.       By: NewMark Capital LLC, its
Collateral Manager       By: /s/ Mark Gold   Name: Mark Gold   Title: CEO      
  By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  NewMark Capital Funding 2014-2 CLO Ltd       By: NewMark Capital LLC, its
Collateral Manager       By: /s/ Mark Gold   Name: Mark Gold   Title: CEO      
  By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  NHIT: Senior Floating Rate and Fixed Income Trust       By: Loomis Sayles
Trust Company, LLC, its Trustee       By: /s/ Mary McCarthy   Name: Mary
McCarthy   Title: Vice President, Legal and Compliance Analyst         By:    
Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Oaktree CLO 2014-1 Ltd.       BY: Oaktree Capital Management, L.P.   Its:
Collateral Manager       By: /s/ Ronald Kaplan   Name: Ronald Kaplan   Title:
Senior Vice President         By: /s/ Desmund Shirazi    Name: Desmund Shirazi  
Title: 1 Managing Director



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Oaktree CLO 2014-2 Ltd.       By: Oaktree Capital Management, L.P.   Its:
Collateral Manager       By: /s/ Ronald Kaplan   Name: Ronald Kaplan   Title:
Senior Vice President         By: /s/ Desmund Shirazi    Name: Desmund Shirazi  
Title: 1 Managing Director

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  OFSI Fund V, Ltd.       By: OFS Capital Management, LLC   Its: Collateral
Manager       By: /s/ Sean C. Kelley   Name: SEAN C. KELLEY   Title: DIRECTOR

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  OFSI Fund VI, Ltd.       By: OFS Capital Management, LLC   Its: Collateral
Manager       By: /s/ Sean C. Kelley   Name: SEAN C. KELLEY   Title: DIRECTOR

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  OFSI Fund VII, Ltd.       By: OFS Capital Management, LLC   Its: Collateral
Manager       By: /s/ Sean C. Kelley   Name: SEAN C. KELLEY   Title: DIRECTOR

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Oregon Public Employees Retirement Fund       By: /s/ Jeffrey Smith   Name:
Jeffrey Smith   Title: Authorized Signatory         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  OZLM Funding, Ltd.       By: Och-Ziff Loan Management LP, its collateral
manager   By: Och-Ziff Loan Management LLC, its general partner       By: /s/
Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  OZLM Funding II, Ltd.       By: Och-Ziff Loan Management LP, its collateral
manager   By: Och-Ziff Loan Management LLC, its general partner       By: /s/
Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  OZLM Funding III, Ltd.       By: Och-Ziff Loan Management LP, its collateral
manager   By: Och-Ziff Loan Management LLC, its general partner       By: /s/
Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM Funding IV, Ltd.       By: Och-Ziff Loan Management LP, its collateral
manager   By: Och-Ziff Loan Management LLC, its general partner         By: /s/
Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



  

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM Funding V, Ltd.       By: Och-Ziff Loan Management LP, its collateral
manager   By: Och-Ziff Loan Management LLC, its general partner         By: /s/
Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



  

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM VI, Ltd.       By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner         By: /s/ Joel Frank
  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM VII, Ltd.       By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner         By: /s/ Joel Frank
  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM VIII, Ltd.       By: Och-Ziff Loan Management LP, its collateral manager
  By: Och-Ziff Loan Management LLC, its general partner         By: /s/ Joel
Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM IX, Ltd.       By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner         By: /s/ Joel Frank
  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  OZLM XI, Ltd.       By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner         By: /s/ Joel Frank
  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Peaks CLO I, Ltd.         By: Arrowpoint Asset Management, LLC as Manager    
    By: /s/ Sanjai Bhonsle   Name: Sanjai Bhonsle   Title: Portfolio Manager    
    By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  PENSIONDANMARK   PENSIONSFORSIKRINGSAKTIESELSKAB       By: Highland Capital
Management, L.P., As Investment Manger       By: /s/ Carter Chism   Name: Carter
Chism   Title: Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  PK-SSL Investment Fund Limited Partnership       BY: Credit Suisse Asset
Management, LLC, as its Investment Manager         By: /s/ Louis Farano   Name:
Louis Farano   Title: Director         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  PONTUS HOLDINGS LTD.       By: /s/ Russell F. Bryant   Name: Russell F. Bryant
  Title: Chief Financial Officer     Quadrant Capital Advisors, Inc.    
Investment Advisor to Pontus Holdings Ltd.         [By:     Name:     Title:]1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  QUALCOMM Global Trading Pte. Ltd.       By: Credit Suisse Asset Management,
LLC, as investment manager       By: /s/ Louis Farano   Name: Louis Farano  
Title: Director         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Race Point IX CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Race Point V CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Race Point VI CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Race Point VII CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Race Point VIII CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Race Point X CLO, Limited       By: Bain Capital Credit, LP, as Portfolio
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Redwood Opportunity Master Fund, LTD.       By: Redwood Capital Management,
its Investment Manager         By: /s/ Ruben Kliksberg   Name:

Ruben Kliksberg

  Title: Authorized Signatory         [By:     Name:     Title:] 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  RIMROCK HIGH INCOME PLUS (MASTER) FUND       By: Rimrock Capital, as its
investment manager       By: /s/ Santino Blumetti   Name: Santino Blumetti  
Title: Managing Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  San Francisco City and County Employees' Retirement System       By: Bain
Capital Credit, LP, as Investment Manager         By: /s/ Andrew Viens   Name:
Andrew Viens   Title: Executive Vice President         By:     Name:     Title:
1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Sankaty Managed Account (TCCC), L.P.         By: /s/ Andrew Viens    Name:
Andrew Viens   Title: Executive Vice President         By:     Name:     Title:
1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Sankaty Rio Grande FMC, L.P.         By: /s/ Andrew Viens    Name: Andrew
Viens   Title: Executive Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Sankaty Senior Loan Fund (SRI), L.P.         By: /s/ Andrew Viens    Name:
Andrew Viens   Title: Executive Vice President         By:     Name:     Title:
1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Sankaty Senior Loan Fund Public Limited Company       By: Bain Capital Credit,
LP, as Investment Manager         By: /s/ Andrew Viens   Name: Andrew Viens  
Title: Executive Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Sankaty Senior Loan Fund, L.P.         By: /s/ Andrew Viens   Name: Andrew
Viens   Title: Executive Vice President         By:     Name:     Title: 1  

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Solus Senior High Income Fund LP         By: Solus Alternative Asset
Management LP Its Investment Advisor         By: /s/ Christopher Pucillo   Name:
Christopher Pucillo   Title: President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  STATE OF NEW MEXICO STATE INVESTMENT COUNCIL       By: authority delegated to
the New Mexico State Investment Office       By: Credit Suisse Asset Management,
LLC, its investment manager         By: /s/ Louis Farano   Name: Louis Farano  
Title: Director         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Steele Creek CLO 2014-1, LTD.       BY: Steele Creek Investment Management LLC
        By: /s/ Alan DeKeukelaere   Name: Alan DeKeukelaere   Title: Senior
Research Analyst         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Steele Creek CLO 2015-1, LTD.         By: /s/ Alan DeKeukelaere   Name: Alan
DeKeukelaere   Title: Senior Research Analyst         By:     Name:     Title: 1
 

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Steele Creek CLO 2016-1, Ltd.         By: /s/ Alan DeKeukelaere   Name: Alan
DeKeukelaere   Title: Senior Research Analyst         By:     Name:     Title: 1
 

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Sunsuper Pooled Superannuation Trust       By: Bain Capital Credit, LP, as
Manager         By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive
Vice President         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  City of New York Group Trust       BY: GoldenTree Asset Management, L.P.      
  By: /s/ Karen Weber   Name: Karen Weber   Title: Authorized Signatory        
By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  THE EATON CORPORATION MASTER RETIREMENT TRUST       BY: Credit Suisse Asset
Management, LLC, as investment manager         By: /s/ Louis Farano   Name:
Louis Farano   Title: Director         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  The Western and Southern Life Insurance Company         By: GoldenTree Asset
Management, LP         By: /s/ Karen Weber   Name: Karen Weber   Title:
Authorized Signatory         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Trimark Advantage Bond Fund, as a lender,       By: Invesco Canada Ltd, in its
capacity as manager of Trimark Advantage Bond Fund       By: /s/ Isam Walji  
Name: Isam Walji   Title: Vice President

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Trimark Floating Rate Income Fund, as a lender,       By: Invesco Canada Ltd,
in its capacity as manager of Trimark Floating Rate Income Fund       By: /s/
Isam Walji   Name: Isam Walji   Title: Vice President

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Invesco Corporate Class Inc.(for its Trimark Global Balanced Class, as a
lender,       By: Invesco Canada Ltd, in its capacity as manager of Trimark
Global Balanced Class (of Invesco Corporate Class Inc.)       By: /s/ Isam Walji
  Name: Isam Walji   Title: Vice President

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Trimark Global Balanced Fund, as a lender,       By: Invesco Canada Ltd, in
its capacity as manager of Trimark Global Balanced Fund       By: /s/ Isam Walji
  Name: Isam Walji   Title: Vice President

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Trimark Global High Yield Bond Fund, as a lender,       By: Invesco Canada
Ltd, in its capacity as manager of Trimark Global High Yield Bond Fund       By:
/s/ Isam Walji   Name: Isam Walji   Title: Vice President

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  UBS AG, Stamford Branch       By: /s/ Craig Pearson   Name: Craig Pearson  
Title: Associate Director         By: /s/ Denise Bushee   Name: Denise Bushee  
Title: Associate Director

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Variable Portfolio - TCW Core Plus Bond Fund       BY: TCW Asset Management
Company as Investment Manager       By: /s/ Nora Olan   Name: Nora Olan   Title:
Senior Vice President         By: /s/ Bibi Khan    Name: Bibi Khan    Title: 1
Managing Director



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Venture IX CDO, Limited       BY: its investment advisor, MJX Asset Management
LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Venture X CLO, Limited       BY: its investment advisor, MJX Asset Management,
LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Venture XI CLO, Limited       BY: its investment advisor, MJX Asset
Management, LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  VENTURE XII CLO, Limited       BY: its investment advisor   MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  VENTURE XIII CLO, Limited       BY: its Investment Advisor   MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  VENTURE XIV CLO, Limited       By: its investment advisor   MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  VENTURE XIX CLO, Limited       By: its investment advisor   MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

  







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  VENTURE XV CLO, Limited       By: its investment advisor   MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 





 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  VENTURE XVI CLO, Limited       By: its investment advisor MJX Asset Management
LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Venture XVII CLO Limited       BY: its investment advisor, MJX Asset
Management, LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Venture XVIII CLO, Limited       By: its investment advisor, MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John P. Calaba   Title:
Portfolio Manager         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Venture XXII CLO Limited       By: its investment advisor MJX Asset Management
LLC       By: /s/ John P. Calaba   Name: John Calaba   Title: Managing Director
        By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 



  Venture XXIII CLO, Limited       By: its investment advisor MJX Asset
Management LLC       By: /s/ John P. Calaba   Name: John Calaba   Title:
Managing Director         By:     Name:     Title: 1  

 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Wells Fargo Multi-Sector Income Fund       by: Wells Capital Management, as
Investment Advisor       By: /s/ Benjamin Fandinola   Name: Benjamin Fandinola  
Title: Trade Operations Specialist         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Wells Fargo Strategic Income Fund       by: Wells Capital Management, as
Investment Advisor       By: /s/ Benjamin Fandinola   Name: Benjamin Fandinola  
Title: Trade Operations Specialist         By:     Name:     Title: 1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  Western Alliance Bank       By: /s/ Roham Medifar   Name: Roham Medifar  
Title: Vice President         [By:     Name:     Title:]1  



 







1 If second signature line is required.

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  York CLO 1 Ltd       By: /s/ Rizwan Akhter   Name: Rizwan Akhter   Title:
Authorized Signatory

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 



 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  York CLO 2 Ltd       By: /s/ Rizwan Akhter   Name: Rizwan Akhter   Title:
Authorized Signatory

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

 

 

  SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, the
Lenders party thereto AND JEFFERIES FINANCE LLC, AS administrative agent

 

  York CLO 3 Ltd       By: /s/ Rizwan Akhter   Name: Rizwan Akhter   Title:
Authorized Signatory

 

[Signature Page to Second Amendment to OIN Credit Agreement (2016)]

 

  

